DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected because it recites “the lateral portion and the medial portion of the first lower rib are the only portions of the first lower rib that contact a ground surface when the first lower rib is in the uncompressed state”. The limitations are vague and indefinite because it is not clear how is only that portion contact ground surface sine this must be depended on which kind of the ground surface to contact such as, the mud surface, grass surface, or a curve which is higher than the sole thickness but smaller than width of the sole. These surface would contact all of the ribs surface portions.
For the express purpose of an examination on the merits, this limitation is interpreted to be there is a curve (concave up) in the rib and that portion will not touch the flat ground .
Any remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderie (5,337,492).

    PNG
    media_image1.png
    197
    459
    media_image1.png
    Greyscale
 
Regarding claim 1, Anderie discloses a sole structure for an article of footwear, the sole structure comprising: a midsole having a medial edge and a lateral edge (fig 21 annotated above); 
a first lower rib extending from the medial edge to the lateral edge of the midsole, the first lower rib including a portion spaced from the midsole between the medial edge and the lateral edge, wherein the first lower rib includes a bottom surface, wherein the bottom surface of the first lower rib forms part of a ground-contacting portion of the sole structure (fig 21 annotated above); 
a medial flex member disposed between the midsole and the first lower rib near the medial edge  (fig 21 annotated above); and 
a lateral flex member disposed between the midsole and the first lower rib near the lateral edge  (fig 21 annotated above), the medial flex member and the lateral flex member configured to flex the first lower rib between a compressed state and an uncompressed state relative to the midsole in response to a force of a predetermined magnitude (figs 9-10, col 5, lines 35-44).  
Regarding claim 2, Anderie discloses a second lower rib extending from the medial edge to the lateral edge of the midsole, the second lower rib including a portion spaced from the midsole between the medial edge and the lateral edge, wherein the second lower rib includes a bottom  surface, wherein the bottom surface of the second lower rib forms part of the ground-contacting portion of the sole structure; a second medial flex member disposed between the midsole and the second lower rib near the medial edge; and a second lateral flex member disposed between the midsole and the second lower rib near the lateral edge, the second medial flex member and the second lateral flex member configured to flex the second lower rib relative to the midsole in response to a force of a predetermined magnitude, wherein the first lower rib and the second lower rib are disposed in a forefoot region of the article of footwear (fig 19 shows at least 3 different lower ribs in the forefoot region).  
Regarding claim 5, Anderie discloses the first lower rib is disposed in a forefoot region of the article of footwear (fig 19, left side portion).  
Regarding claim 6, Anderie discloses the first lower rib is concave relative to the midsole (fig 21 annotated above).  
Regarding claim 7, Anderie discloses a bottom plate  (fig 21 annotated above) secured to the midsole and further comprising a second lower rib spaced from the first lower rib along an axis extending from a heel region to a forefoot region of the article of footwear, wherein the bottom plate, the first rib, and the second rib define a gap exposing the midsole between the first lower rib and the second lower rib (fig 19 shows that each of the ribs and the bottom plate are showing the gap in between and therefore exposed the midsole), and 
wherein the first lower rib includes an inner surface and an outer surface opposite the inner surface, the inner surface facing and being spaced from the bottom plate and the outer surface being configured to engage a ground surface (fig 21 annotated above).  
Regarding claim 22, Anderie discloses the first lower rib includes a lateral portion and a medial portion, the lateral portion disposed adjacent the lateral edge and the medial portion disposed adjacent the medial edge, wherein the lateral portion and the medial portion of the first lower rib are the only portions of the first lower rib that contact a ground surface when the first lower rib is in the uncompressed state (fig 21 annotated above).  
Regarding claim 23, Anderie discloses the first lower rib further includes, a central portion spaced apart from the midsole, the central portion being disposed laterally between the medial portion and the lateral portion of the first lower rib, wherein the central portion is positioned further away from the ground surface than are the medial portion and the lateral portion when in the uncompressed state (fig 21 annotated above).  
Regarding claim 24, Anderie discloses the first lower rib further includes one (the curve area the bottom surface fig 21) or more traction elements extending from the central portion, wherein each of the one or more traction elements are spaced apart from the ground surface in the uncompressed state, and wherein each of the one or more traction elements contact the ground surface in the compressed state (the curve area the bottom surface fig 21).
Regarding claim 25, Anderie discloses the first lower rib includes a first medial end and a second lateral end, and wherein the first medial end extends beyond the medial edge of the midsole and the second lateral end extends beyond the lateral edge of the midsole (figs 1 and 19 show that the ribs are a bit bigger than the midsole).  
Regarding claim 26, Anderie discloses a third lower rib extending from the medial edge to the lateral edge of the midsole, the third lower rib including a portion spaced from the midsole between the medial edge and the lateral edge; a fourth lower rib extending from the medial edge to the lateral edge of the midsole, the third lower rib including a portion spaced from the midsole between the medial edge and the lateral edge a third medial flex member disposed between the midsole and the third lower rib near the medial edge; a fourth medial flex member disposed between the midsole and the fourth lower rib near the medial edge; a third lateral flex member disposed between the midsole and the third lower rib near the lateral edge; and a fourth lateral flex member disposed between the midsole and the fourth lower rib near the lateral edge, wherein, the third medial flex member, the fourth medial flex member, the third lateral flex member, and the fourth lateral flex member are configured to flex the third lower rib and the fourth lower rib relative to the midsole in response to a force of a predetermined magnitude (figs 1 and 19 shows at least 6 different ribs extending from medial to lateral side and each of the ribs having medial and lateral flex members).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderie (5,337,492) as applied to claims 1 and 11 above, and further in view of Hurd et al. (2014/01 15926).
Regarding claim 10, Anderie teaches all limitations of claim 1 except the medial flex member and the lateral flex member are one of foam members or fluid-filled chambers. Hurd teaches a sole having rib structure medial and lateral flex members are made of foam (fig 1, member 22 and fig 7A, member 322, para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole structure of Anderie by replacing or adding the foam flex member, as taught by Hurd, in order to take a benefit form increasing cushion of the flex member while avoiding instability that might occur from excessive sole structure deformation (Hurd, para 0032).
Allowable Subject Matter
Claims 11-12 and 16-20 are allowed.
Claim 21 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses the combination between a midsole, lower ribs, a bottom plate, and a central spine extending from the bottom plate surface and connect to the ribs together or extending between the ribs from heel to toe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments, date 09-13-2022, with respect to the rejections of claims under 35 U.S.C §102 have been fully considered, but they are not persuasive because  applicant argues that the prior art does not teach the amended limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been rejected or allowed as analyzed above.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732